Name: 83/652/EEC: Council Decision of 20 December 1983 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada concerning their fisheries relations
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-12-31

 Avis juridique important|31983D065283/652/EEC: Council Decision of 20 December 1983 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada concerning their fisheries relations Official Journal L 371 , 31/12/1983 P. 0034 Spanish special edition: Chapter 04 Volume 2 P. 0253 Portuguese special edition Chapter 04 Volume 2 P. 0253 +++++( 1 ) OJ NO L 379 , 31 . 12 . 1981 , P . 53 . COUNCIL DECISION OF 20 DECEMBER 1983 ON THE CONCLUSION OF AN AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA CONCERNING THEIR FISHERIES RELATIONS ( 83/652/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 81/1053/EEC OF 29 DECEMBER 1981 ON THE CONCLUSION OF AN AGREEMENT ON FISHERIES BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA ( 1 ) , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE AGREEMENT ON FISHERIES BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA WAS SIGNED ON 30 DECEMBER 1981 ; WHEREAS THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA CONCERNING THEIR FISHERIES RELATIONS WAS SIGNED ON 30 DECEMBER 1981 ; WHEREAS THE COMMUNITY AND THE GOVERNMENT OF CANADA HAVE CONSULTED EACH OTHER ON THE SUBJECT OF THE IMPLEMENTATION OF THEIR AGREEMENTS ; WHEREAS , RESULTING FROM THESE CONSULTATIONS , THE PARTIES HAVE AGREED ON A TEXT IN THE FORM OF AN EXCHANGE OF LETTERS HAVING AS ITS OBJECTIVE THE MUTUALLY SATISFACTORY IMPLEMENTATION OF THE AGREEMENT AND SUPPLEMENTING THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS , SIGNED ON 30 DECEMBER 1981 ; WHEREAS THIS TEXT SHOULD BE CONSEQUENTLY APPROVED , WHICH INTRODUCES , IN THE FRAMEWORK OF THE TARIFF QUOTAS , AN AMENDMENT APPLICABLE AS FROM 1 JANUARY 1984 FOR CERTAIN FISHERIES PRODUCTS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA CONCERNING THEIR FISHERIES RELATIONS IS HEREBY APPROVED IN THE NAME OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 20 DECEMBER 1983 . FOR THE COUNCIL THE PRESIDENT N . AKRITIDIS